The defendant was indicted, tried, and convicted for the offense of grand larceny, and was duly sentenced to imprisonment in the penitentiary for a term of five years. This appeal is upon the record proper, without a bill of exceptions, and the clerk of the court under seal of office certifies that the time for filing a bill of exceptions has expired and that no bill of exceptions has been filed. The proceedings as shown by the record are regular in all respects, and no error appears. It follows that the judgment of the circuit court must be affirmed. Affirmed.